uniform issue list internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date may attn legend state a employer m plan x group b employees ordinance r ladies and gentlemen this letter is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted employer m a political_subdivision of state a has established plan x plan x is a defined_benefit_plan that -2- provides for mandatory employee contributions previously received a favorable determination_letter from the internal_revenue_service with respect to its qualified status under sec_401 of the code plan x has pursuant to ordinance r which was adopted by employer employer m will pick up assume and the mandatory employee contributions of group b m on january pay employees to plan x contributions the option of receiving the contributed amounts directly instead of having such contributions paid_by employer m to plan x in lieu of group b employees paying such in addition group b employees will not have based on the aforementioned facts and representations you have requested the following rulings that no part of the mandatory_contributions picked up by employer m as the employer of group b employees will constitute gross_income to group b employees for federal_income_tax purposes that the contributions that are picked up will be treated as employer contributions for federal_income_tax purposes that the contributions picked up by employer m will not constitute wages from which taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded c b contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a of the code contributions to the plan are excluded from wages for the school district's revrul_77_462 a state pension_plan ags purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up the employer must specify that the and revrul_81_36 c b of by an employer within the meaning of sec_414 h the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employee must not is immaterial whether furthermore it these ordinance r satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that employer m will assume and pay mandatory employee contributions to plan x employees and that group b employees may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan xx in lieu of contributions by group b accordingly we conclude that the amounts picked up by employer m on behalf of group b employees shall be treated as employer contributions and will not be includible in group b employees' gross_income in the year which such amounts are contributed in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m these amounts will be includible because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from group b employees salaries with respect to such picked-up contributions sec_414 of the code employer m picks up contributions through a reduction in salary an offset against future salary increases or a combination of both for purposes of the application of is immaterial whether it odo the effective date for the commencement of the pick-up as specified in the ordinance cannot be any earlier than the is later of the date the ordinance is signed or the date it put into effect these rulings are based on the assumption that plan xx satisfies the requirements for qualification under sec_401 and distributions of the code at the time of the proposed contributions to whether the amounts in no opinion is expressed as question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 no opinion is expressed as to whether v b of the code a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours tet loth i john g riddle sr chief employee_plans technical branch enclosures deleted copy of letter_ruling notice ce gt
